Citation Nr: 0828007	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-37 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury with osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent for left 
hip arthritis.

3.  Entitlement to service connection for a right knee 
disability claimed as secondary to service-connected left 
knee and left hip disabilities.

4.  Entitlement to service connection for a right hip 
disability claimed as secondary to service-connected left 
knee and left hip disabilities.

5.  Entitlement to service connection for a low back 
disability claimed as secondary to service-connected left 
knee and left hip disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Cleveland, Ohio, which continued ratings of 10 percent 
for the veteran's left knee and hip disabilities and denied 
service connection for right knee, right hip and low back 
disabilities.  

The claim of service connection for low back arthritis is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left knee 
injury with osteoarthritis has been manifested by flexion to 
110 degrees, extension limited to 5 degrees, pain, weakness, 
fatiguability and flare-ups, with no instability that can be 
elicited on examination. 

2.  The veteran's service-connected left hip sacroiliac 
arthritis has been manifested by flexion of 0 to 125 degrees, 
0 to 30 degrees extension, 0 to 25 degrees of adduction, 0 to 
45 degrees abduction, 0 to 60 degrees of external rotation 
and 0 to 20 degrees of internal rotation, with flare-ups and 
consistent complaints of pain.  

3.  The veteran's right knee compartment arthritis is not at 
least as likely as not related to his service connected left 
knee and left hip disabilities, is not the result of active 
service, and did not manifest within one year of service.  

4.  The veteran's right hip sacroiliitis is not at least as 
likely as not related to his service connected left knee and 
left hip disabilities and is not the result of active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for residuals of a left knee injury with osteoarthritis are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5261 (2007).

2.  The criteria for an evaluation greater than 10 percent 
for left hip sacroiliac arthritis are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5251, 5252, 5253 (2007).

3.  Right knee compartment arthritis was not incurred in or 
as a result of the veteran's active duty service and it is 
not proximately due to or the result of a service-connected 
disability; arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).

4.  Right hip sacroiliitis was not incurred in or as a result 
of the veteran's active duty service and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's increased rating and service 
connection claims, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's increased 
ratings claims, a letter dated in June 2004 fully satisfied 
the duty to notify provisions for the elements two and three.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  In order to satisfy the first Quartuccio element for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and daily 
life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  
Lack of prejudicial harm may be shown in three ways: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Id., at 887; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit 
indicated that this was not an exclusive list of ways that 
error may be shown to be non prejudicial.  See Sanders, at 
889.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See id.; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the increased rating 
claims, the RO sent the veteran a June 2004 letter, which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the December 
2004 and May 2006 VA examinations performed in association 
with these claims.  The Board finds that the notice given, 
the questions directly asked and the responses provided by 
the veteran both at interview and in his own statements show 
that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  As the Board finds veteran had 
actual knowledge of the requirement, any failure to provide 
him with adequate notice is not prejudicial.  See Sanders, 
supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for knee and hip disabilities under 
Diagnostic Code 5010 and 5003 for arthritis.  Arthritis is 
primarily rated by analogy to limitation of motion, but, as 
will be discussed below, knee and hip disabilities are 
generally rated under 38 C.F.R. § 4.71a.  This regulation 
affords several possible Diagnostic Codes under which either 
the knee (5257-5263) or the hip (5250-5253) may be rated.  
While the veteran was not provided notice of the criteria 
contained in the Diagnostic Codes in a letter he was notified 
in a SOC; any error is harmless.  The several Diagnostic 
Codes applied in this case provided the veteran the 
opportunity to establish entitlement to a higher rating under 
several different tests.  The veteran submitted to 
examination and detailed the nature of his disabilities.  The 
Board finds that, despite the error, the adjudication was 
nevertheless essentially fair.  See Sanders, supra.  

As to the third and fourth elements, the Board notes that the 
veteran was provided such notice in a March 2006 letter.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
March 2006, he was provided three months to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in June 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Board 
finds that the third and fourth elements of Vazquez-Flores 
are satisfied.  See id.  

In sum, the Board finds that VA has adequately discharged its 
duty to notify under the VCAA.  See Quartuccio and Vazquez-
Flores, both supra.  

VA must also satisfy the three part test of Quartuccio in 
service connection claims.  See 38 U.S.C.A. § 5103(a) (West 
2002), supra; see also 38 C.F.R. § 3.159(b) (2007) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Prior to 
initial adjudication of the veteran's service connection 
claims, a letter dated in June 2004 fully satisfied the duty 
to notify provisions as to elements two and three of 
Quartuccio, supra.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  The June 
2004 letter provided notice of the first three Dingess 
elements prior to initial adjudication of the claims.  A 
March 2006 letter provided notice of elements four and five.  
Although the March 2006 letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in March 2006, he was provided an opportunity 
to respond with additional argument and evidence and the 
claim was readjudicated and a statement of the case (SSOC) 
was provided in June 2006.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

In sum, the Board finds that VA has discharged its duty to 
notify for the service connection claims and that any error 
of content or timing is harmless.  See Quartuccio, Dingess 
and Sanders, all supra.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with an appropriate VA 
examination on his increased ratings claims in May 2006.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the 
private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

For service connection claims, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his right knee or hip conditions can be 
attributed to his service connected left knee or hip 
conditions.  Further examination or opinion is not needed on 
the right knee or hip claims because, at a minimum, there is 
no persuasive and competent evidence that the claimed 
conditions may be associated with the veteran's left knee and 
hip disabilities and there is no showing of any such 
disorders during military service, or within one year of 
service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to ratings in excess 
of 10 percent for his left knee and left hip disabilities.  
For the reasons that follow, the Board concludes that 
increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a.  Left Knee

The veteran is rated currently as 10 percent disabling under 
Diagnostic Code 5003-5261.  This is an analogous rating for 
degenerative arthritis under Diagnostic Code (DC) 5003, using 
the criteria of DC 5261, for limitation of knee extension.  
See 38 C.F.R. § 4.71a.  

Diagnostic Code 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The criteria for ratings on limitation of motion of the knee 
are in two groups, limitation of flexion and limitation of 
extension.  Limitation of flexion of a leg warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees or a 30 percent evaluation if flexion is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).  Limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 
degrees, a 10 percent evaluation if extension is limited to 
10 degrees, a 20 percent evaluation if extension is limited 
to 15 degrees, a 30 percent evaluation if extension is 
limited to 20 degrees, a 40 percent evaluation if extension 
is limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).  Separate ratings may be awarded 
for limitation of flexion and limitation of extension of the 
same knee joint. VAOPGCPREC 09-04 (Sept. 17, 2004).

At the veteran's December 2004 VA examination, he was noted 
to have flexion to 110 degrees and extension limited to 5 
degrees.  The May 2006 VA examination report includes an 
identical range of motion.  The veteran's range of flexion 
greatly exceeds the minimum for a compensable rating under 
limitation of flexion.  See 38 C.F.R. § 4.71a, DC 5260.  The 
May 2006 VA examination report indicates that the veteran 
would lose an additional 30 degrees of flexion during a 
flare-up, but this would leave 80 degrees, well outside the 
minimum for a compensable rating.  Id.  The veteran's range 
of extension meets the minimum for a noncompensable rating 
under limitation of extension.  See 38 C.F.R. § 4.71a, DC 
5261.  As the veteran's limitation of motion is 
noncompensable under the relevant DCs, the Board returns to 
the criteria of DC 5003.

The veteran cannot receive a higher rating under DC 5003.  A 
20 percent rating is not warranted as only one joint is rated 
here.  His other service connected joint already receives an 
independent 10 percent rating.  See 38 C.F.R. § 4.25.  A 
higher rating under DC 5003 is not warranted.  The Board 
turns to other possible ratings under alternative Diagnostic 
Codes.

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
23-97, it was held that a veteran who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.

Knee instability is rated under DC 5257.  38 C.F.R. § 4.71a, 
DC 5257 (2007).  A 10 percent rating requires slight 
recurrent subluxation or lateral instability of a knee.  A 20 
percent rating requires moderate subluxation or lateral 
instability of a knee.  A 30 percent evaluation is warranted 
for severe knee impairment with recurrent subluxation or 
lateral instability.  Id.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).

In rating instability, the Board observes that the words 
"slight," "moderate," and "severe," as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The veteran did report some instability (i.e. giving way) in 
his knee at both of his VA examinations.  The veteran has 
been noted to have a five degree valgus deformity at his 
December 2004 VA examination.  The veteran's knee was stable 
to Lachman's, anterior and posterior drawing signs and varus 
and valgus testing at both his December 2004 and May 2006 VA 
examination.  The May 2006 examiner noted a history of 
patellar dislocation, but there was no recurrent subluxation.  
To the extent that the veteran has instability, none can be 
elicited by testing.  The Board finds that, because the 
veteran does not have any instability that can be objectively 
elicited, what instability he does have does not rise to a 
level that can be considered "slight."  A compensable 
rating under DC 5257 is not warranted.

Additional Diagnostic Codes provide for additional ratings 
for disabilities of the knees depending on the symptoms 
shown.  Since the record does not show that the veteran's 
left knee disorder involves ankylosis, genu recurvatum, 
symptomatic or removed semilunar cartilage, or tibia and 
fibula impairment, additional ratings for the veteran's left 
knee disorder are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 (2007).

The Board has also considered the rule of DeLuca, supra.  The 
veteran has complained at both examinations of pain, 
weakness, fatiguability and stiffness in his knee.  He has 
also complained of locking and catching sensations.  He had 
pain along the medial side of the joint line at both 
examinations and suffers from flare-ups in pain.  The Board 
notes, however, that these are the same symptoms that gave 
rise to his 10 percent rating under DC 5003.  The Board 
cannot compensate the veteran twice for the same symptoms.  
Therefore, the Board finds that an additional rating under 
the rule of DeLuca is not warranted.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b.  Left Hip

The veteran is rated currently as 10 percent disabling under 
Diagnostic Code 5010, for arthritis of the sacroiliac joint.  
Traumatic arthritis is to be rated under DC 5003, 
degenerative arthritis.  38 C.F.R. § 4.71(a), DC 5010.  As 
discussed above, degenerative arthritis is rated on 
limitation of motion of affected parts, as degenerative 
arthritis under DC 5003.  38 C.F.R. § 4.71(a), DC 5003.

As discussed above, under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.  A 40 percent rating requires flexion limited to 10 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5252.

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.  Under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, cannot toe-out more than 
15 degrees; or there is limitation of abduction and cannot 
cross legs, a 10 percent evaluation is assigned.  Where there 
is limitation of abduction with motion lost beyond 10 
degrees, a 20 percent rating is assigned.

In general, 38 C.F.R. § 4.71, Plate II provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees and hip abduction from 0 to 
45 degrees is considered normal.

On VA examination in May 2006, the veteran had flexion of 0 
to 125 degrees, 0 to 30 degrees extension, 0 to 25 degrees of 
adduction, 0 to 45 degrees abduction, 0 to 60 degrees of 
external rotation and 0 to 40 degrees of internal rotation.  
There was no growing pain.  FABER testing revealed pain in 
the sacroiliac joint that is reproducible and experienced on 
a day-to-day basis.  He has pain with palpation of the left 
sacral iliac joint as well.  

The veteran was also examined in December 2004.  The veteran 
had internal rotation to 20 degrees, external rotation to 70 
degrees and a positive FABER test.  The veteran had a 
negative straight leg raise.  Hip flexion, extension, 
adduction and abduction were not tested, but there is no 
indication of functional loss in these ranges in the 
examination report.  

The veteran does not meet the criteria for a compensable 
rating under the hip and thigh range of motion Diagnostic 
Codes.  See 38 C.F.R. § 4.71a.  His flexion has not been 
limited to 45 degrees as required by DC 5252.  His extension 
has not been limited to 5 degrees as required by DC 5251.  
His internal and external rotation has greatly exceeded the 
standard of DC 5253.  Accordingly, the Board will turn to the 
standard of DC 5003, for degenerative arthritis.

As discussed above, a 10 percent rating is available for 
degenerative arthritis which does not produce compensable 
limitation of motion, when it is confirmed by x-ray and there 
are objective manifestations of painful motion.  See 38 
C.F.R. § 4.71a, DC 5003, supra.  The veteran already receives 
this 10 percent rating.  The veteran's disability involves 
only one joint, so a 20 percent rating is not warranted under 
DC 5003.  Id.  

The Board has considered the application of other Diagnostic 
Codes.  The Ratings Schedule provides ratings for hip 
disabilities of ankylosis (DC 5250), flail joint (DC 5254), 
and femur impairment (DC 5255).  38 C.F.R. § 4.71a.  There is 
no indication of any of these conditions on the record.  
Further inquiry is moot.

The veteran has consistently reported persistent pain and 
flare-ups in his left hip.  The veteran does have point 
tenderness on palpation.  He reported flare-ups five to six 
times a year that required him to stay in bed for 
approximately three days.  The 2004 examiner noted that the 
veteran did have some limitation of hip motion due to his hip 
and knee problems.  The Board notes that the veteran has many 
of the criteria of DeLuca, supra.  The veteran is already 
receiving, however, a 10 percent rating based on the presence 
of pain and flare-ups under the criteria of DC 5003, as 
discussed above.  Accordingly, a second rating under DeLuca 
would compensate him twice for the same symptoms.  The Board 
concludes that the rule of DeLuca is not applicable in this 
case.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

The veteran contends that he has a right knee and right hip 
disabilities as a result of his service connected left knee 
and left hip disabilities.  For the reasons that follow, the 
Board concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury. 38 C.F.R. § 
3.310(a) (2007).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995). 
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

As discussed above, the veteran is service connected for left 
knee and left sacroiliac joint arthritis.  The veteran was 
evaluated at a December 2004 VA examination, revealing 
diagnoses of right knee degenerative arthritis and right hip 
sacroiliitis.  The question is whether the right-sided 
disabilities (i.e., his right knee and right hip 
disabilities) are related to his service connected left-sided 
disabilities (i.e., his left knee and left hip disabilities).

The December 2004 VA examination report contains an opinion 
regarding etiology.  Following review of the claims file, the 
veteran was seen and evaluated.  The veteran's complaints 
were noted.  The examiner indicated that the veteran's right 
knee and hip problems had come on gradually over time and 
that these had been felt to be degenerative in nature and 
time dependent.  The examiner concluded that there was no 
specific relationship between the veteran's right knee and 
right hip disabilities and his service-connected conditions. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
the December 2004 opinion outweighs the veteran's statements.  
There are no other medical opinions of record.  The Board 
finds that the preponderance of the evidence is against a 
causal or aggravation relationship between the veteran's 
service connected left knee and hip disabilities and his 
right knee and hip disabilities.  Service connection on a 
secondary basis is not warranted.  

To provide the veteran with every possible consideration, the 
Board has also considered service connection on direct and 
presumptive bases.  In order to establish direct service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Furthermore, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and osteoarthritis becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

There is evidence of the inservice truck crash responsible 
for the veteran's left knee and hip disabilities.  The 
records, however, are silent for right side disabilities.  
There is no indication that the veteran's right knee and hip 
disabilities manifested during service or for many years 
thereafter.  The Board concludes that service connection is 
not warranted on direct or presumptive bases.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury with osteoarthritis is denied.

Entitlement to a rating in excess of 10 percent for left hip 
arthritis is denied.

Entitlement to service connection for a right knee disability 
claimed as secondary to service-connected left knee and left 
hip disabilities is denied.

Entitlement to service connection for a right hip disability 
claimed as secondary to service-connected left knee and left 
hip disabilities is denied.


REMAND

The Board must remand the low back claim for an examination 
and opinion.

The veteran was diagnosed as having of arthritis of the back 
following x-ray studies in September 1996, many years after 
service.  He does not contend, however, that his back 
disability is directly related to an injury or disease in 
service.  Rather, he contends that his back disability is 
etiologically related to his already service-connected 
disabilities. 

Although the veteran was afforded a VA examination in 2002 
and 2006, such did not address the etiology of his back 
disability.  Accordingly, the Board remands for a new 
examination and opinion to determine whether the veteran's 
service connected left knee and left hip disabilities caused 
or aggravated his low back arthritis.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the above evidence, to 
the extent available, schedule the veteran 
for a VA examination to determine whether 
his low back arthritis is as likely as not 
etiologically related to his left knee or 
left hip arthritis, either causally or by 
aggravation.  The claims folder and a copy 
of this Remand must be made available to, 
and be reviewed by, the examiner prior to 
the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


